Citation Nr: 1445725	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis (formerly left knee injury).  

2.  Entitlement to service connection for right knee osteoarthritis (formerly right knee injury).  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening claims of service connection for left and right knee osteoarthritis on the grounds of no new and material evidence.  

In a decision dated in April 2014 the Board reopened the claims of service connection for left knee and right knee osteoarthritis, and then denied the claims on the merits.

In May 2014 the Veteran appealed the Board's April 2014 decision to the Court of Appeals for Veterans' Claims (Court); and in July 2014 the parties filed a Partial Joint Motion for Remand.  In an Order dated in July 2014 the Court granted the parties' Motion, vacated that part of the Board's April 2014 decision that denied service connection for left knee and right knee osteoarthritis (formerly left knee and right knee injury), and remanded the matter to the Board for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2014 Partial Joint Motion for Remand the parties, citing Gilbert and Hickson, agreed that the Board erred in denying the reopened claims of service connection without first having obtained a waiver from the appellant in order to address the new evidence on the merits in the first instance.  See Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990); Hickson v. Shinseki, 23 Vet.App. 394, 399-400 (2010).  In accordance with the Court's Order the Board was required to remand the reopened issues of service connection for initial consideration by the agency of original jurisdiction on the merits.   

After the Court issued its order, in September 2014 the Veteran's attorney submitted medical evidence from another private physician; waived review of that evidence by the agency of original jurisdiction; and requested that the Board proceed with the adjudication of [the Veteran's] appeal."  Since the Veteran/Veteran's attorney did not waive review by the agency of original jurisdiction of the other evidence received since the 2002 denial of service connection for left knee and right knee injury, Remand for adjudication of the claims in the first instance is therefore required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue new notice to the Veteran/representative regarding the information and evidence necessary to establish service connection for left knee osteoarthritis (formerly left knee injury) and right knee osteoarthritis (formerly right knee injury), pursuant to 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

2.  Then, and after any needed development, re-adjudicate the claims based on all of the evidence of record.  If either benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

